UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6708



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-00-8; CA-02-16-4)


Submitted:   September 29, 2005            Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Williams, Appellant Pro Se.        Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Williams, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion to vacate

judgment pursuant to 28 U.S.C. § 2255 (2000), which Williams

attempted to bring under Rule 60(b) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1651 (2000).          An appeal may not be taken

from the district court’s order unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims   is   debatable     and    that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See   Miller-El   v.   Cockrell,   537     U.S.    322,   336   (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            Additionally, we construe Williams’ notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                    - 2 -
200, 208 (4th Cir. 2003).     In order to obtain authorization to file

a successive § 2255 motion, a prisoner must assert claims based on

either:   (1)   a   new   rule   of   constitutional     law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty. 28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000). Williams’

claim does not satisfy either of these conditions.          Therefore, we

decline to authorize Williams to file a successive § 2255 motion.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  DISMISSED




                                  - 3 -